Exhibit 10.3 SNOTARATOR, LLC 2591 Dallas Parkway, Suite 102 Frisco, Texas 75034 May 15, 2015 SMSA Ballinger Acquisition Corp. 2591 Dallas Parkway, Suite 102 Frisco, Texas 75034 Re: Extension of Termination Date Dear Madam or Sir: Please be advised that the purpose of this letter is to evidence the willingness of the undersigned to extend the term of that certain Distributor Agreement, dated August 1, 2013, by and between the undersigned and SMSA Ballinger Acquisition Corp. (the “Agreement”), to May 15, 2017. Except as to the extension of the term of the Agreement, this letter shall not be deemed a modification of any other term or provision of the Agreement. Please acknowledge your agreement with and understanding of the forgoing by executing this letter in the space below. Regards, /s/ Orsolya Peresztegi Orsolya Peresztegi. President ACKNOWKEDGED AND ACCEPTED this 15th day of May 2015 by SMSA Ballinger Acquisition Corp: By: /s/ Orsolya Peresztegi, President
